Citation Nr: 1300185	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for bilateral diabetic macular edema prior to January 5, 2011.  

2.  Entitlement to an evaluation greater than 40 percent for bilateral diabetic macular edema from January 5, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The Veteran failed to report for a Decision Review Officer (DRO) hearing in June 2007 and a Board hearing (i.e., travel board hearing) in August 2008.  The Veteran has not provided good cause for his failures to report and he has not requested to reschedule the hearings.  The requests for hearings are considered withdrawn.  See 38 C.F.R. § 20.704 (2012).  

In November 2010, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In October 2011, after completing additional development, the AMC granted a 40 percent rating for bilateral diabetic macular edema, effective January 5, 2011; the AMC continued the denial of a rating greater than 30 percent prior to January 5, 2011.  The AMC then returned this matter to the Board for further appellate consideration.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim which has been reviewed.  


FINDING OF FACT

For the periods both prior to and since January 5, 2011, evidence indicates bilateral diabetic macular edema with no light perception in the left eye and corrected near and distance visual acuity of no worse than 20/25 in the right eye.  There is no evidence of anatomical loss, visual field impairment, or muscle function impairment of either eye.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent prior to January 5, 2011 for bilateral diabetic macular edema, and/or an evaluation greater than 40 percent from January 5, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7 (2012); 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Codes 6011 and 6070 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a September 2006 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also notified the appellant of how VA determines the disability rating and effective date.  He was provided notice of the specific rating criteria used to evaluate bilateral macular edema in the February 2007 statement of the case.  The claim was readjudicated in an October 2011 supplemental statement of the case. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including outstanding VA treatment records noted in the Board's November 2010 remand, and as warranted by law, affording VA examinations that resulted in reports containing sufficient evidence by which to evaluate the Veteran's disability.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007). 

Analysis 

Historically, in May 2002, VA granted entitlement to service connection for bilateral diabetic macular edema and assigned a 30 percent disability rating.  It also awarded special monthly compensation for loss of use of the Veteran's left eye due to blindness pursuant to 38 U.S.C.A. § 1114(k).  

On August 28, 2006, the RO received an application for benefits for blindness in one eye, which was construed as a claim for an increased rating.  In November 2006, the RO denied entitlement to an increased rating.  The Veteran disagreed and subsequently perfected this appeal.  As noted, the Board remanded this appeal in November 2010, and in October 2011, the AMC awarded an increased, 40 percent evaluation beginning on January 5, 2011, the date of a VA examination.  This issue remains pending before the Board because higher ratings remain assignable for the Veteran's service-connected eye disability both before and after January 5, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of an eye disability under the revised criteria irrespective of whether a veteran's disability has increased since the last review.  Id.  No such request has been made in this case.

The Veteran's service-connected eye disability is evaluated on the basis of impaired visual acuity.  The severity of visual acuity loss is determined by applying the criteria set forth in the Ratings for Central Visual Acuity Impairment.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a (Diagnostic Codes 6061 to 6079) (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation is found in Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  The rating schedule recognizes that visual acuity may fall between the specified Snellen's test levels.  In applying the rating for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  For example, a person who can read at 20/100 but cannot at 20/70 should be rated as seeing at 20/100.  38 C.F.R. § 4.83 (2008).

The Veteran's bilateral eye disability was evaluated pursuant to Diagnostic Code 6070, which provides for a 30 percent evaluation when there is blindness in one eye, having only light perception, and vision in the other eye 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).  Higher evaluations are warranted when vision in the other eye (in this case, the right eye) worsens to certain levels.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6067-6069 (2008).  Higher evaluations are also warranted if there is anatomical loss of one eye, which is not present here.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6063-6066 (2008).  

VA outpatient treatment records of October 2005 and September 2006 show the Veteran had corrected visual acuity in the right eye of 20/20 but no light perception in the left eye.  The assessment was moderate nonproliferative diabetic retinopathy.  The Veteran was afforded a VA examination in September 2006.  The examination report reflects that he had corrected distance and near visual acuity in the right eye of 20/20; again, there was no light perception in the left eye.  Visual fields in the Veteran's right eye (which was testable) were "full," and there was normal extraocular movement.  The examiner noted that despite complete blindness in the left eye, the Veteran maintained "good" vision.  

In February 2009, the Veteran sought evaluation by VA optometry for complaints of "blurry" vision in the right eye with his current prescription.  VA outpatient treatment records from this visit indicate corrected visual acuity of 20/25 in the right eye.  Humphrey visual field testing was also completed and an addendum report reflects that the right eye visual field was "clear."  A July 2010 VA ophthalmology note shows treatment for stable, moderate nonproliferative diabetic retinopathy.  Similar to before, corrected visual acuity was 20/25-2 in the right eye.  

The Veteran was afforded another VA examination in January 2011.  The examination report reflects uncorrected distance and near visual acuity of 20/80 in the right eye; corrected distance and near visual acuity was 20/25.  The left eye continued to show no light perception.  Visual field testing was normal in the right eye as well as extraocular movement.  The examiner noted that there had been some diminishment in the Veteran's right eye visual acuity since the September 2006 VA examination.  The assessment was severe diabetic eye disease with diabetic-induced cataract and proliferative diabetic retinopathy.  

Applying the rating criteria to the foregoing evidence, the Board finds that the criteria for an evaluation greater than 30 percent prior to January 5, 2011 have not been met as there is no evidence of corrected distance visual acuity of 20/50 in the right eye.  See 38 C.F.R. § 4.84a, Diagnostic Code 6069 (2008).  Similarly, the Board finds that the criteria for an evaluation greater than 40 percent beginning on January 5, 2011 have not been met as there is no evidence of corrected distance visual acuity of 20/70 in the right eye at any point from this date forward.  Id.  In making this determination, the Board observes that the Veteran's best corrected distance vision in the right eye has been no worse than 20/25 throughout this appeal.  In the rating schedule, this corresponds to his right eye visual acuity being rated as seeing at 20/40.  See 38 C.F.R. § 4.83 (2008).  When combined with his left eye (which is rated as 'blindness, having only light perception'), this results in no more than a 30 percent evaluation throughout this appeal.  

The Board acknowledges that the AMC awarded an increased, 40 percent rating beginning on January 5, 2011 for bilateral diabetic macular edema.  On review of the October 2011 rating decision, it appears that the AMC interpreted the January 2011 VA examination report to show corrected near visual acuity of 20/80 in the right eye.  Applying the amended rating criteria, the AMC elevated the Veteran's right eye to being rated as seeing 20/50.  See 38 C.F.R. § 4.76(b)(3) (2012).  As previously discussed, the amended provisions are not for application in this appeal.  Under the regulations in effect prior to December 10, 2008, where there is a substantial difference between the near and distant corrected vision, the case should be referred to the Director of Compensation and Pension Service.  See 38 C.F.R. § 4.84 (2008).  This is unnecessary, however, because the January 2011 VA examination report clearly indicates that the Veteran's corrected near visual acuity was 20/25 in the right eye, which is the same as his corrected distance visual acuity for this eye.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's major complaint is his decreased vision due to bilateral diabetic macular edema.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.  

As for higher ratings due to unemployability, the Veteran is currently receiving a total disability evaluation due to individual unemployability, effective from August 17, 2002.  Thus, there is no basis for inferring a claim for entitlement to a total disability evaluation based on unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, at no time prior to January 5, 2011 has the Veteran's bilateral diabetic macular edema been more than 30 percent disabling, and at no time since January 5, 2011 has it been more than 40 percent disabling.  Staged ratings are therefore not for application and this appeal is denied.  Hart, 21 Vet. App. at 505.  

In reaching this conclusion, the benefit of the doubt doctrine was considered, however, as the preponderance of the evidence is against this claim this doctrine is not for application.  38 U.S.C.A. § 5107.
	

ORDER

Entitlement to an evaluation greater than 30 percent for bilateral diabetic macular edema prior to January 5, 2011, and greater than 40 percent from January 5, 2011, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


